DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that Van De Moortelle (BE1003980) does not teach the special technical features permeable membrane (applicants arguments p. 2) and two-way flow of gas between second and third compartment (p. 3) of claim 1.  This is not found persuasive because the features upon which the applicant relies are not present in claim 1 and was not indicated by the examiner in the restriction requirement mailed 10/4/2021 as a special technical feature. The applicant has not presented any reasoning as to why these features would be considered special technical features in addition to those of claim 1, but has only argued that they are not taught by the prior art. For further detail about the features taught by Van De Moortelle see the rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7, 8 ,13, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 8, 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 8 recites “plastic foil,” the definition of foil (Merriam-Webster) is a “very thin sheet of metal” so the recitation of a “plastic foil” contradicts the definition that foil must be metal. For the purpose of examination “foil” will be treated as “membrane”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Absent the 112 discussed above, Claim 13 recites the limitations present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Moortelle (BE 1003980; Machine translation provided).
Claim 1, Van De Moortelle discloses a first compartment (6; Fig 6) for containing a pressurized gas, in fluid communication with an outlet space (18) through at least a gas valve (11) for opening and closing a passage between the first compartment and the outlet space, wherein a gas valve control system is provided, comprising a deformable and/or movable wall or wall part (9) of said outlet space, wherein said deformable and/or movable wall part is operably in contact with said gas valve for opening and/or closing said gas valve, wherein a second compartment (14) is provided at a side of the said deformable and/or movable wall part opposite the outlet space, wherein the second compartment (14) is in fluid communication with a third compartment (24), which third compartment comprises at least one separating wall part (27) and is at least liquid tight (Machine Translation: lines 82-87).

Claim 2, Van De Moortelle discloses wherein the separating wall part (27; Fig 6) is part of or is or comprises a movable and/or deformable wall part.

Claim 10, Van De Moortelle discloses wherein a stop (28, 29) is provided for the separating wall part (Fig 6-7), limiting a possible volume increase of the third compartment by movement and/or deformation of the separating wall part.

Claim 11, Van De Moortelle discloses wherein the volume (Fig 6-7) of the third compartment (24) is larger than the volume of the second compartment (14), at least when comparing the maximum volumes of the second and third compartments.

Claim 13, Van De Moortelle discloses wherein the pressure regulator (See claim 1) comprises at least the second and third compartment and at least part of the outlet space, and a connecting provision for connecting the pressure regulator to a first compartment, especially a gas container.

Claim 14, Van De Moortelle discloses wherein the outlet space opens into a beverage compartment of the beverage container (First paragraph of page 8 discloses the pressure bottle being suitable for liquid food products; the aerosol can would be a beverage container depending on the type of food present), and wherein the separating wall part is provided in or in direct fluid contact with said beverage compartment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Moortelle as applied to claim 1 above.
Claim 4, Van De Moortelle discloses wherein the second compartment (14) is in fluid connection with the third compartment (24) through at least one opening (15) or a series of openings. 
Van De Moortelle discloses the claimed invention except for cross-sectional area of less than about 100 µm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the opening to adjust the flow rate of gas and thereby optimize the control of the pressure regulator system, 

Claim 5, Van De Moortelle discloses wherein the outlet space (18) comprises an outlet opening (19) or a series of outlet openings, and the second (14) and third compartment (24) are in fluid connection with each other through a passage opening (15) or a series of passage openings.
Van De Moortelle discloses the claimed invention except for the outlet opening having a larger cross-sectional area than the passage openings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the passage and outlet openings to adjust the flow rate of gas and thereby optimize the control of the pressure regulator system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04

Claim 7, Van De Moortelle discloses wherein during use at least the first, second and third compartment are substantially filled with the same gas or gas mixture, in gaseous and/or liquid form (Fig 6; While no gas type is specifically disclosed the apparatus disclosed by Van De Moortelle is inherently capable of containing and operating on any gas; further a person of ordinary skill in the art would use a single gas as using multiple gases absent any specific need would cause unneeded complexity, especially regarding food products; First paragraph of page 8).

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754